DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 5/25/2022 has been considered and entered in the record. The rejections of Claims 1-3, 7-9, 12-17 and 19-26 under 35 USC 103 have been withdrawn in view of Applicants’ amendments and arguments. The double patenting rejection has been held in abeyance as requested by Applicants, and modified to account for Applicants’ amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-17 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,679,889. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,679,899 discloses  Mathew et al  discloses a method for manufacturing a semiconductor structure, the method comprising: forming a semiconductor device   on a top layer of a first substrate; implanting at least one impurity  into the first substrate at an interface between the top layer of the first substrate and a bottom layer of the first substrate in contact with the top layer of the first substrate;  separating  the bottom layer of the first substrate from the top layer of the first substrate at the interface after the implanting; and bonding the top layer of the first substrate to a dielectric layer over a second substrate. Moreover, US 10,679,899   discloses the top layer of the first substrate has a different composition than the bottom layer of the first substrate. See Claim 1 of US 10,679,899.

	With respect to Claim 14, US 10,679,899  disclose the separating comprises performing a thermal treatment to the at least one impurity to produce gas in the first substrate. See Claim 8 of US 10,679,899.
With respect to Claim 15, US 10,679,899  disclose wherein the at least one impurity comprises at least one of hydrogen or helium. See Claim 3 of US 10,679,899.
With respect to Claim 16, US 10,679,899  disclose the top layer of  the first substrate comprises an epitaxial semiconductor layer. See Claim 6 of US 10,679,899.
With respect to Claim 17, US 10,679,899  make obvious the limitation “the implanting comprises implanting the at least one impurity through the surface of the bottom layer of the first substrate to define a buried layer at an interface of the bottom layer of the first substrate and the top layer of the first substrate” . See Claim 2 of US 10,679,899 . 
With respect to Claim 26, and the limitation, “the second substrate is the bottom layer of the first substrate”, the rearrangement of parts in their relative positions would have been prima facie obvious to one of ordinary skill in the art. See In re Japikse, 181 F2d 1019, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 1-3, 7-9, 12 and 19-25 are allowed in view of Applicants’  amendments and arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
July 30, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812